Citation Nr: 0431997	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  04-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The service department has certified that the veteran was in 
missing status from June 20, 1943, to March 17, 1945; had 
recognized guerilla service from March 18, 1945, to May 15, 
1945; and was a member of the Regular Philippine Army from 
May 16, 1945, to May 31, 1945.  The veteran served as a 
member of the New Philippine Scouts from March 7, 1946, to 
February 17, 1949.  The veteran died in December 1998.  

This matter arose on appeal from a June 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
decision denied service connection for the veteran's cause of 
death.  The appellant requested a hearing in April 2004, but 
cancelled the scheduled hearing.


FINDINGS OF FACT

1.  The veteran died in December 1998, due to gastric 
bleeding with an antecedent cause of cardiopulmonary arrest, 
with an underlying cause of beriberi heart disease.

2.  The veteran did not have a service-connected disability 
at the time of his death.

3.  The causes of death, gastric bleeding and beriberi heart 
disease, are not attributable to service.

4.  Beriberi heart disease and a duodenal ulcer were not 
manifest during service or within one year of separation from 
service.




CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause, or contribute substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for dependency and indemnity compensation 
(DIC).  The appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2002, explained the evidence needed to 
establish service connection for cause of death, what 
evidence was of record regarding her application for DIC, and 
also requested that the she submit VA Form 21-4142, 
Authorization for Release of Information, to help obtain 
additional medical records which would substantiate her claim 
for service-connected cause of death, as well as records 
verifying her marriage to the veteran.  The letter described 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO also supplied the appellant with the applicable 
regulations in the SOC issued February 2004.  The basic 
elements for establishing service connection for cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO verified the veteran's period of service with the 
National Personnel Records Center (NPRC).  The NPRC reported 
that the veteran's service records were deemed "fire-
related."  The RO sent the appellant VA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, and 
requested that she limit treatment dates to three-month 
periods.   The appellant responded, indicating that the 
veteran was treated for gastric ulcer from February 1946 to 
September 1946.  The RO submitted a request for verification 
based on this time frame, but the NPRC responded requesting a 
limitation of treatment in service to three months.  In 
February 2003, the RO requested that the appellant limit the 
treatment time frame to three months.  In May 2003, she 
submitted the same time frame.  As a result, NPRC was unable 
to reconstruct the veteran's service medical treatment.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

II.  Facts

The appellant asserts that the veteran was treated for a 
gastric ulcer in 1944 and 1946.  

The NPRC verified that the veteran was missing from June 20, 
1943, to March 17, 1945.  The NPRC indicated that the veteran 
served in recognized guerrilla service during the time he was 
considered missing.  The NPRC did not indicate any periods 
where the veteran was considered a prisoner of war (POW), nor 
has the appellant contended that the veteran was a POW.

In the veteran's discharge examination, dated May 1945, the 
examiner indicated that the veteran's abdominal viscera and 
cardiovascular systems were normal.  In his entrance 
examination for the Philippine New Scouts, dated February 
1946, the veteran indicated that he had not incurred any 
wounds or illnesses from his previous service.  He also 
indicated that he was not entitled to any decorations, 
citations, or awards, including combat medals.

The evidence of record includes a photocopied treatment 
report dated November 1944.  The physician noted that the 
veteran had been brought in for treatment by two comrades.  
The veteran complained of severe stomachache associated with 
nausea, vomiting, chills, and fever.  The veteran reported 
experiencing tolerable gastrointestinal problems which he 
treated with herbal medications.  The veteran also stated 
that for four days prior to appearing for treatment, he 
noticed blood in his stools, which occurred every hour and a 
half.  The examiner noted that the veteran's heart was 
slightly tachycardic, with grasping sensations and heart 
burn; that the veteran's abdomen was bloated and distended 
with bubbling sounds; and there was slight edema in the lower 
extremities.  The physician ordered confinement for two weeks 
and scheduled an x-ray for December 1944.  The x-ray is not 
of record.

A similar photocopied statement, dated June 1946, written by 
a different physician, noted that the veteran had been 
brought in for treatment by two comrades in June 1946.  He 
noted that the veteran complained of severe stomachache 
associated with nausea and vomiting.  The physician indicated 
that after examining the veteran, he diagnosed him with 
peptic ulcer disease.  He ordered confinement for one week.  

In a subsequent photocopied statement, dated September 1948 
and written by the same physician who wrote the June 1946 
statement, it was reported that the veteran was admitted to 
the hospital in April 1946, June 1946, and August 1947.  In 
April 1946, the veteran complained of frequent severe 
epigastric pain.  In June 1946, the veteran complained of 
chest pains, palpitations, easy fatigability, and chest 
oppressions.  He was diagnosed with hypertension.  In August 
1947, he was hospitalized because of massive edema of the 
lower limbs, marked weigh loss, and dyspepsia.  The physician 
noted that the veteran had acute peptic ulcer disease and 
chronic hypertension.  No corresponding hospital records or 
treatment records were submitted in conjunction with this 
photocopied statement.

A photocopied statement from a fellow comrade of the 
veteran's, dated June 2002, attested that the veteran was 
treated for complaints of severe stomachache, nausea, and 
swelling of the lower extremities, at the same time that he 
was being treated for a gunshot wound.  The comrade did not 
provide a time frame for which treatment for either him or 
the veteran was administered.

Also of record is a statement submitted by the veteran's 
senior officer dated June 2002.  The officer indicated that 
the veteran served in his unit until the veteran was 
discharged in May 1945.  He recalled sending the veteran for 
treatment for chills and a fever.  He noted that the veteran 
returned to patrol duty two months later; however, the 
officer did not provide a specific time frame during which 
this incident occurred. 

A fellow comrade, who recruited the veteran to serve in the 
recognized guerilla service, reported in July 2002 that on 
several occasions during service, the veteran "complain[ed] 
of an ulcer condition."  The comrade recalled that he 
referred the veteran to the medical unit for treatment.  He 
contended that the veteran later informed him that he was 
being treated for his ailment.  No time frames were provided 
for these events.

A medical statement dated May 1952, indicated that the 
veteran was treated for a duodenal ulcer.  The private 
physician noted that the veteran served as his driver before 
the war began; that he could recall treating the veteran with 
medication, but that all of his medical records noting such 
treatment were destroyed during the evacuation process.

In September 2003, a photocopied statement, dated May 1955, 
was submitted from a physician reporting that he had treated 
the veteran during service at the 2nd BN Aid Station.  The 
letter indicated that the veteran had been treated for 
irregular bowel syndrome, acid-like burping, vomiting, and a 
burning sensation in the gastric area of his abdomen.  The 
statement noted that the veteran had a history of peptic 
ulcer disease and that the veteran had been referred to the 
hospital for treatment, but refused treatment due to 
financial difficulties.  No time frame for this event was 
provided.

The veteran's private physician submitted a statement in 
February 2002, noting that he had treated the veteran from 
November 1990 to February 1998.  The physician indicated that 
the veteran had been treated for ischemic heart disease and 
hypertension since 1990.  The statement further stipulated 
that in May 1997, a colonoscopy was performed and the veteran 
was diagnosed with a duodenal ulcer, but refused surgery for 
such.  In July 1997, the veteran presented for a follow-up 
examination and the physician determined that the ulcer was 
in a fulminant state.  In November 1997, the experienced 
weight loss, loss of appetite, and a gradual drop in his 
hemoglobin levels.  In February 1998, the physician noted 
body weakness, continued loss of appetite, and blurred vision 
due to low hemoglobin levels.  The physician provided a 
diagnosis of gastrointestinal bleeding, rectal bleeding, 
ischemic heart disease, hypertension.  

The veteran died in December 1998.  The immediate cause of 
death, as noted on the death certificate, was gastric 
bleeding; the antecedent cause of death was pulmonary arrest; 
and the underlying cause of death was beriberi heart disease.

III.  Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110.  Service connection for peptic 
ulcer, either gastric or duodenal, and cardiovascular-renal 
disease, including hypertension, may be granted if manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  When any veteran dies after December 
31, 1956, from a service-connected or compensable disability, 
VA shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  See 38 
U.S.C.A. § 1310.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection will 
be determined by exercise of sound judgment, without recourse 
to speculation, and after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran to include autopsy reports. See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303(a), 3.312.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for cause of the veteran's death.  
The Board notes that some service medical records were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  However, two service medical records 
were recovered.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  

The Board notes that where a combat wartime veteran alleges 
that he suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran served during 
wartime, the appellant does not allege, nor does the record 
support, that peptic or gastric ulcers were incurred in or 
aggravated during combat.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) are not applicable.

In addition, the Board notes that the veteran's private 
physician provided a diagnosis of ischemic heart disease and 
beriberi disease.  These diseases are entitled to the 
presumptive provisions provided under 38 C.F.R. § 3.309(e) 
(2004) for prisoners of war (POW).  As the veteran's service 
records do not support, nor does the appellant contend, POW 
status, these provisions are not applicable.

The death certificate noted that the immediate cause of death 
was gastric bleeding.  The underlying cause of death was 
beriberi heart disease.  The veteran's private physician has 
also indicated that the veteran had ischemic heart disease 
and hypertension.  The veteran was not service-connected for 
these disabilities at the time of his death.  In order to 
establish service connection, the evidence must show a 
current disability, a disease or injury in service, and a 
link between the disability and the injury or disease in 
service.  38 C.F.R. § 3.303.  None of the disabilities listed 
on the veteran's death certificate or asserted by the 
veteran's private physician are noted in the veteran's 
service medical records.  

While the NPRC did determine that the veteran's service 
medical records were "fire-related," two records were 
recovered:  the veteran's discharge examination dated May 
1945, in which the physician noted that the veteran's 
abdominal viscera and cardiovascular systems were normal; and 
the veteran's 1946 enlistment examination, in which the 
veteran asserted that he had not incurred any injuries or 
diseases during his prior service.  The Board considers these 
assessments and assertions, made contemporaneously during 
service and by the individual concerned, more probative of 
the veteran's medical condition during service than the 
reports of the veteran's comrades made more than 57 years 
after discharge from service.  In addition, the Board notes 
that while a veteran and other laymen are considered 
competent to report symptoms, competent medical evidence is 
required to establish a medical diagnosis or etiology of a 
disease.  Thus, the lay testimony submitted by the veteran's 
comrades asserting that the veteran suffered severe 
epigastric episodes, knowledge they could not have obtained 
though their own five senses, and had peptic or gastric 
ulcers, is not competent medical evidence that the veteran 
had gastric or peptic ulcers during service.  See Espiritu v. 
Derwinski,  2 Vet. App. 492, 494- 95 (1992) (noting that lay 
persons are not competent to offer evidence that requires 
medical knowledge); Layno v. Brown, 6 Vet. App. 465 (1994). 

In regards to the photocopied 1944 and 1946 medical 
statements made by two different physicians, both statements 
report administering treatment in which it was described that 
the veteran was brought in for treatment by two comrades, 
complaining of severe stomachache, nausea, and vomiting 
episodes.  The first statement alleges that this occurred in 
1944 and the veteran was confined for treatment for two 
weeks.  The other statement alleges this occurred in 1946, 
and the veteran was confined for treatment for only one week.  
This same incident was reported by one of the veteran's 
comrades as occurring in 1945, but noted that the veteran did 
not return to duty for two months.  Yet another statement 
written in 1955, nine to eleven years after the alleged 
incident occurred, and by another physician, recalled 
treating the veteran for peptic ulcer disease and irregular 
bowel syndrome.  Given the various discrepancies in the 
timing of this alleged incident in service as reported by the 
three physicians and one comrade, the discrepancies in the 
subsequent treatment for such, and the fact that two of the 
statements were made more than ten years and 57 years after 
the incident allegedly occurred, the Board accords little to 
no probative value to these medical and lay statements.  
Additionally, the Board finds the veteran's own statements 
and the examiner's assessment made at the time of discharge 
and reenlistment are more credible to determining the issue 
of whether the veteran had a disease or injury in service.  
As both the veteran and the examiner denied any problems with 
the veteran's abdominal viscera and cardiovascular systems at 
the time of discharge in 1945 and during reenlistment in 
1946, the Board finds that the veteran did not have a 
gastrointestinal or cardiovascular disease during service, or 
manifesting within one year of discharge from service, for 
which he could be granted service connection.  Stated 
differently, the Board finds it impossible that the veteran 
would forget being treated for impairments ranging in time 
from weeks to months.  The Board finds the lay and after-the-
fact creation of medical evidence to be unreliable and not 
credible.  Therefore, absent evidence of such, the Board 
finds that the preponderance of the evidence is against 
granting service connection for the veteran's cause of death.

Accordingly, for the reasons stated above, service connection 
for cause of death is denied, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



